Case 2:19-cv-11754-CCC-JBC Document 42 Filed 01/27/21 Page 1 of 1 PageID: 240


NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


  FIDELIA N. UZOUKWU ODUTOLA,                                  Civil Action No.: 19-11754

                            Plaintiff,
                                                               ORDER
         v.

  DANIELLE A. SMITH, et al.,

                            Defendants.

CECCHI, District Judge.

       This matter comes before the Court on the Report and Recommendation (“R&R”) of the

Hon. James B. Clark, III, U.S.M.J., dated January 12, 2021 (ECF No. 41), recommending that the

motion of Defendants the State of New Jersey, the Civil Service Commission, Deirdre Webster

Cobb, Esquire, the Office of the Attorney General of the State of New Jersey, and Attorney General

Gurbir Singh Grewal      (collectively, the “State Defendants”) to dismiss Plaintiff Fidelia N.

Uzoukwu Odutola’s (“Plaintiff” or “Odutola”) Amended Complaint and Defendant the City of

Newark, New Jersey’s (the “City Defendant”) cross-claims with prejudice (ECF No. 27) be

granted. Both Plaintiff and the City Defendant consent to the granting of the motion (ECF Nos.

35, 40), and no further objections have been filed. The Court has considered the submissions of

the parties and the R&R, and for the reasons stated therein;

       IT IS on this ___
                      27 day of January, 2021,

       ORDERED that the January 12, 2021 R&R is ADOPTED; and it is further

       ORDERED that the State Defendants’ motion to dismiss Plaintiff’s Amended Complaint

and the City Defendant’s cross-claims with prejudice is GRANTED.

SO ORDERED.


                                                  CLAIRE C. CECCHI, U.S.D.J.
